Exhibit 10.3

DIRECTOR “IN LIEU OF CASH FEES” STOCK AWARD AGREEMENT

Pursuant to the

FINANCIAL INSTITUTIONS, INC.

2015 LONG-TERM INCENTIVE PLAN

 

Name of Director: Date of Grant: Number of Shares: Share Value on Date of Grant:

This STOCK AWARD AGREEMENT (this “Agreement”), dated as of May 6, 2015 is made
between Financial Institutions, Inc. (the “Company”) and the above-named
individual (the “Director”) to record the grant to the Director of an award of
shares of Common Stock (the “Award”) on the Date of Grant set forth above
pursuant to Section 6.7 of the Financial Institutions, Inc. 2015 Long-Term
Incentive Plan (the “Plan”). Capitalized terms not defined in this Agreement
shall have the meaning given to such terms under the Plan.

The Company and the Director hereby agree as follows:

Section 1. Grant of Shares. In lieu of payment to the Director of cash fees in
an amount equal to the Number of Shares multiplied by the Share Value on the
Date of Grant, each as set forth above, which the Director would otherwise be
entitled to receive for his or her services as a director of the Company, the
Company hereby grants to the Director as of the Date of Grant, an Award for the
Number of Shares set forth above of shares of Common Stock (the “Shares”),
subject to and in accordance with the terms and conditions of the Plan and this
Agreement. The Shares shall be 100% vested as of the Date of Grant.

Section 2. Rights as Shareholder. The Director, as record holder of the Shares,
shall possess all the rights of a holder of Common Stock.

Section 3. Securities Law Matters.

(a) The Director understands that the issuance of the Shares have not been
registered under the Securities Act of 1933, as amended (the “Securities Act”)
by reason of the exemption in Section 4(a)(2) of the Securities Act which
depends on his or her intention to hold the Shares for investment purposes. The
Director understands that the Shares must be held in a manner consistent with
the rules and regulations of the Securities and Exchange Commission unless they
are subsequently registered under the Securities Act or an exemption from
registration is available, and that the Company is under no obligation to
register the Shares or to effect compliance with any exemption from such
registration requirements.

(b) As a precondition to the Company’s execution of this Agreement and the grant
of the Restricted Stock hereunder, the Director represents to the Company that
the Shares are being acquired by the Director solely for investment and not with
a view to, or for sale in connection with, any distribution thereof, nor with
any present intention of selling, transferring or disposing of the same.

(c) The Director acknowledges and agrees that the Shares may not be offered for
sale, sold, pledged, hypothecated or otherwise transferred or disposed of in any
manner inconsistent with this Agreement or the Plan unless (i) a registration
statement with respect to the sale or transfer of the Shares shall then be
effective under the Securities Act, or (ii) the Company shall have received an
opinion of counsel in form and substance satisfactory to counsel for the Company
that the proposed sale or transfer of the Shares is exempt from the registration
requirements of the Securities Act and may otherwise be effected in compliance
with any other applicable law, including all applicable state securities laws.



--------------------------------------------------------------------------------

(d) Each share certificate representing the Shares shall bear a legend
indicating that such Shares were granted in reliance on an exemption from
registration under the Securities Act and are subject to the restrictions on
transferability under the Securities Act as set forth in this Section 3.

4. Governing Law. This Agreement shall be governed by the laws of the State of
New York to the extent not preempted by federal law, without reference to
principles of conflict of laws, and construed accordingly.

IN WITNESS WHEREOF, the Company and the Director have caused this Agreement to
be executed on the date set forth opposite their respective signatures, but
effective as of the Date of Grant.

 

Dated:                         FOR THE COMPANY:     By:  

 

    Name:  

 

    Title:  

 

Dated:                         DIRECTOR:     By:  

 

    Name:  

 